 



     
Exhibit 10.3
  Form of Amended and Restated Certificate of Incorporation of Bone Care
International, Inc., a Delaware corporation.

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

BONE CARE INTERNATIONAL, INC.

ARTICLE I

      The name of this Corporation is BONE CARE INTERNATIONAL, INC.

ARTICLE II

      The Corporation’s registered office in the State of Delaware is located at
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle. The name and address of the Corporation’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street
Wilmington, Delaware 19801.

ARTICLE III

      The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of
Delaware.

ARTICLE IV

      The total number of shares of all classes of capital stock which the
Corporation shall have the authority to issue is 85,000,000 shares which shall
be divided into two classes as follows:



        (a) 10,000,000 shares of Preferred Stock of the par value of $0.01 per
share (“Preferred Stock”); and           (b) 75,000,000 shares of Common Stock,
no par value (“Common Stock”)

ARTICLE V

      A statement of the voting powers and of the designations, preferences and
relative, participating optional or other special rights, and the
qualifications, limitations and restrictions thereof, of each class of capital
stock of the Corporation, is as follows:

      (1) In General

      No holders of shares of this Corporation of any class, or of bonds,
debentures or other securities convertible into capital stock of any class,
shall be entitled as of right to subscribe for, purchase, or receive any capital
stock of any class whether now or hereafter authorized, or any bonds, debentures
or other securities whether now or hereafter authorized, convertible into
capital stock of any class, or any capital stock into which said bonds,
debentures or other securities may be convertible, and all such additional
shares of capital stock, debentures or other securities, together with the
capital stock into which the same may be converted, may be issued and disposed
of by the Board of Directors to such persons and on such terms and for such
consideration (as far as may be permitted by law) as the Board of Directors in
their absolute discretion may deem advisable.

      All persons who shall acquire capital stock in the Corporation shall
acquire the same subject to the provisions of this Certificate of Incorporation.

      (2) Preferred Stock

      The Preferred Stock may be issued from time to time in one or more series,
with such distinctive serial designations as may be stated or expressed in the
resolution or resolutions providing for the issue of such capital stock adopted
from time to time by the Board of Directors; and in such resolution or
resolutions providing for the issue of shares of each particular series, the
Board of Directors is also expressly authorized to fix: the consideration for
which the shares of such series are to be issued; the number of shares
constituting such series; the rate of dividends upon which and the times at
which dividends on shares of such series shall be payable and the preference, if
any, which such dividends shall have relative to dividends on shares of any
other class or classes or any other series of capital stock of the Corporation;
whether such dividends shall be cumulative or noncumulative, and if cumulative,
the date or dates from which dividends on shares of such

 



--------------------------------------------------------------------------------



 



series shall be cumulative; the voting rights, if any, to be provided for shares
of such series; the rights, if any, which the holders of shares of such series
shall have in the event of any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Corporation; the rights, if any, which the
holders of shares of such series shall have to convert such shares into or
exchange such shares for shares of any other class or classes or any other
series of capital stock of the Corporation and the terms and conditions,
including price and rate of exchange, of such conversion or exchange; the
redemption price or prices and other terms of redemption, if any, for shares of
such series; and any and all other preferences and relative, participating,
optional or other special rights and qualifications, limitations or restrictions
thereof pertaining to shares of such series.

      (3) Common Stock



        (a) Subject to preferences and rights to which holders of capital stock
other than the Common Stock may have become entitled by resolution or
resolutions of the Board of Directors as hereinbefore provided, such dividends
(payable in cash, capital stock, or otherwise) as may be determined by the Board
of Directors may be declared and paid out of funds legally available therefor
upon the Common Stock from time to time.           (b) In the event of any
liquidation, dissolution or winding up of the affairs of the Corporation, the
holders of the Common Stock shall be entitled to share ratably in all assets
available for distribution to the shareholders, subject to preferences and
rights to which the holders of capital stock other than the Common Stock may
have become entitled by resolution or resolutions of the Board of Directors as
hereinbefore provided.           (c) Subject to the rights of the holders of any
series of Preferred Stock or any other class of capital stock of the Corporation
(other than the Common Stock) then outstanding, the Common Stock shall have the
exclusive right to vote for the election of Directors and for all other
purposes, and holders of shares of Preferred Stock shall not be entitled to
receive notice of any meeting of stockholders at which they are not entitled to
vote. The holders of Common Stock shall be entitled to one vote for each of the
shares held by them of record at the time for determining holders thereof
entitled to vote.

ARTICLE VI

      (1) For the purpose of this Article VI, the term “Business Combination”
shall mean any merger or consolidation of the Corporation with or into any other
corporation, or the sale or lease or exchange of all or substantially all of the
property and of the assets of the Corporation to any person.

      (2) The affirmative vote of the holders of 60% of all of the securities of
the Corporation then entitled to vote at a meeting of shareholders, considered
for the purposes of this Article VI as one class, shall be necessary for the
adoption or authorization of any Business Combination with any person. The
foregoing vote shall be in lieu of any lesser vote of the holders of the voting
securities of the Corporation voting as one class otherwise required by law or
by agreement, but shall be in addition to any class vote or other vote otherwise
required by law, this Certificate of Incorporation or any agreement to which the
Corporation is a party.

ARTICLE VII

      The private property of the stockholders of the Corporation shall not be
subject to the payment of corporate debts to any extent whatever.

ARTICLE VIII

      (1) Power of the Board of Directors. The business and affairs of the
Corporation shall be managed under the direction of its Board of Directors. In
furtherance, and not in limitation, of the powers conferred by the laws of the
State of Delaware, the Board of Directors is expressly authorized:



        (a) to make, alter, amend or repeal the By-Laws of the Corporation;
provided, however, that no By-Laws hereafter adopted shall invalidate any prior
act of the Board Directors that would have been valid if such By-Laws had not
been adopted;           (b) to determine the rights, powers, duties, rules and
procedures that affect the power of the Board of Directors to direct the
business and affairs of the Corporation, including the power to designate and
empower committees of the Board of Directors, to elect, appoint and empower the
officers and other

 



--------------------------------------------------------------------------------



 



  agents of the Corporation, and to determine the time and place of, and the
notice requirements for, meetings of the Board of Directors, as well as quorum
and voting requirements (except as otherwise provided in this Certificate of
Incorporation) for, and the manner of taking, action of the Board of
Directors; and           (c) to exercise all such powers and do all such acts as
may be exercised by the Corporation, subject to the provisions of the laws of
the State of Delaware, this Certificate of Incorporation, and any By-Laws of the
Corporation.

      (2) Number of Directors. The number of Directors constituting the entire
Board of Directors shall be not less than 5 nor more than 12. Subject to the
rights of holders of any series of Preferred Stock or any other class of capital
stock of the Corporation (other than the Common Stock) then outstanding, the
specific number of Directors constituting the entire Board of Directors shall be
as authorized from time to time exclusively by the affirmative vote of a
majority of the entire Board of Directors. As used in this Certificate of
Incorporation, the term “entire Board of Directors” means the total authorized
number of Directors that the Corporation would have if there were no vacancies.

      (3) Classified Board. Subject to the rights of holders of any series of
Preferred Stock or any other class of capital stock of the Corporation (other
than the Common Stock) then outstanding, the Directors shall be divided into
three classes, with respect to the time that they severally hold office, as
nearly equal in number as possible, with the initial term of office of the first
class of Directors to expire at the 2005 Annual Meeting of Stockholders, the
initial term of office of the second class of Directors to expire at the 2006
Annual Meeting of Stockholders and the initial term of office of the third class
of Directors to expire at the 2007 Annual Meeting of Stockholders. Commencing
with the 2005 Annual Meeting of Stockholders, Directors elected to succeed those
Directors whose terms have thereupon expired shall be elected for a term of
office to expire at the third succeeding Annual Meeting of Stockholders after
their election, and upon the election and qualification of their successors. A
person elected as a Director shall be deemed a Director as of the time of such
election. Subject to the rights of holders of any series of Preferred Stock or
any other class of capital stock of the Corporation (other than the Common
Stock) then outstanding, if the number of Directors is changed, any increase or
decrease shall be apportioned among the classes so as to maintain or attain, if
possible, an equal number of Directors in each class, but in no case will a
decrease in the number of Directors shorten the term of any incumbent Director.
If such equality is not possible, the increase or decrease shall be apportioned
among the classes in such a way that the difference in the number of Directors
in any two classes shall not exceed one.

      (4) Removal of Directors. Subject to the rights of the holders of any
series of Preferred Stock or any other class of capital stock of the Corporation
(other than the Common Stock) then outstanding, any Director, or the entire
Board of Directors, may be removed from office at any time prior to the
expiration of his or their term of office, but only for cause and only by the
affirmative vote of the holders of record of outstanding shares representing at
least eighty percent (80%) of the voting power of all of the shares of capital
stock of the Corporation then entitled to vote generally in the election of
Directors, voting together as a single class, and any vacancy so created may be
filled by the affirmative vote of the holders of record of outstanding shares
representing at least eighty percent (80%) of such voting power.

ARTICLE IX

      Whenever a compromise or arrangement is proposed between this Corporation
and its creditors or any class of them and or between this Corporation and its
stockholders or any class of them, any court of equitable jurisdiction within
the State of Delaware may, on the application in a summary way of this
Corporation or of any creditor or stockholder thereof, or on the application of
any receiver or receivers appointed for this Corporation under the provisions of
section 291 of Title 8 of the Delaware Code or on the application of trustees in
dissolution or of any receiver or receivers appointed for this Corporation under
the provisions of section 279 of Title 8 of the Delaware Code order a meeting of
the creditors or class of creditors, and/or of the stockholders or class of
stockholders of this Corporation, as the case may be, to be summoned in such
manner as the said Court directs. If a majority in number representing
three-fourths in value of the creditors or class of creditors, and/or of the
stockholders or class of stockholders of this Corporation, as the case may be,
agree to any compromise or arrangement and to any reorganization of this
Corporation as a consequence of such

 



--------------------------------------------------------------------------------



 



compromise or arrangement, the said compromise or arrangement and the said
reorganization shall, if sanctioned by the Court to which the said application
has been made, be binding on all the creditors or class of creditors, and/or on
all the stockholders or class of stockholders, of this Corporation, as the case
may be, and also on this Corporation.

ARTICLE X

      The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation in the manner now or
hereafter prescribed by law, and all rights and powers conferred herein on
stockholders, directors and officers are subject to this reserved power;
provided, however, that, notwithstanding the fact that a lesser percentage may
be specified by the General Corporation Law of Delaware, the affirmative vote of
the holders of record of outstanding shares representing at least eighty percent
(80%) of the voting power of all of the shares of capital stock of the
Corporation then entitled to vote generally in the election of Directors, voting
together as a single class, shall be required to amend, alter, change, repeal or
adopt any provision or provisions inconsistent with, Articles VI, VIII and X of
this Certificate of Incorporation unless such amendment, alteration, change,
repeal or adoption of any inconsistent provision or provisions is declared
advisable by the Board of Directors by the affirmative vote of at least
two-thirds of the entire Board of Directors.

ARTICLE XI

      No Director shall be personally liable to the Corporation or its
stockholders for monetary damages for any breach of fiduciary duty by such
Director as a Director. Notwithstanding the foregoing, a Director shall be
liable to the extent provided by applicable law (i) for breach of the Director’s
duty of loyalty to the Corporation or its stockholders; (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law; (iii) pursuant to Section 174 of the General Corporation Law
of Delaware; or (iv) for any transaction from which the Director derived an
improper personal benefit. If the General Corporation Law of Delaware is amended
to authorize corporate action further eliminating or limiting the personal
liability of directors, then the liability of a Director of the Corporation
shall be eliminated or limited to the fullest extent permitted by the General
Corporation Law of Delaware, as so amended. No amendment to or repeal of these
provisions shall apply to or have any effect on the liability or alleged
liability of any Director of the Corporation for or with respect to any acts or
omissions of such Director occurring prior to such amendment or repeal.

 